 Case 3:20-cv-00073-NJR Document 49 Filed 10/08/20 Page 1 of 9 Page ID #184


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DOUGLAS PRUSACZYK,

                  Plaintiff,

 v.                                               Case No. 3:20-CV-73-NJR

 HAMILTON COUNTY COAL, LLC,
 ALLIANCE COAL, LLC, and
 IKE WOODRING,

                  Defendants.

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Douglas Prusaczyk filed this action for damages under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq., the Illinois Human Rights Act, and

Illinois state law alleging he endured sexual assault, sexual harassment, and a hostile work

environment created by his supervisor, Defendant Ike Woodring, while working for

Defendants Hamilton County Coal, LLC (“Hamilton Coal”), and Alliance Coal, LLC

(“Alliance Coal”). Defendants now move the Court to dismiss some of those claims pursuant

to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) (Docs. 37, 38). For the reasons set

forth below, Defendants Hamilton Coal and Alliance Coal’s motion is granted, while

Defendant Woodring’s motion is granted in part and denied in part.

                                       BACKGROUND

       The following facts alleged by Prusaczyk are accepted as true for purposes of

Defendants’ motions to dismiss. Prusaczyk began working at Hamilton Coal and was

employed by Alliance Coal in April 2017 (Doc. 35 at ¶ 1). Prusaczyk alleges that Woodring,

his direct supervisor, worked in concert with other employees under Woodring’s supervision



                                        Page 1 of 9
 Case 3:20-cv-00073-NJR Document 49 Filed 10/08/20 Page 2 of 9 Page ID #185


and control to sexually assault and harass Prusaczyk, creating a hostile work environment

(Id. at ¶ 15).

        Prusaczyk’s allegations are disturbing. Most of his claims involve Woodring and other

employees placing their genitals on his shoulder, putting their genitals in his face, touching

and kissing him without consent, grabbing and photographing his genitals without consent,

and sending him unwelcome pornographic photos via text message (Doc. 35 at pp. 4-5).

When Prusaczyk reported Woodring’s conduct, the plant manager admitted he knew that

Woodring “had a problem.” (Id. at p. 5). Prusaczyk’s supervisors then retaliated against him

by ignoring him and making clear he would never be promoted (Id.). Prusaczyk later

resigned (Id.).

        On April 22, 2019, Prusaczyk filed a Charge of Discrimination with the Illinois

Department of Human Rights (IDHR) and the Equal Employment Opportunity Commission

(EEOC) alleging Hamilton Coal and Alliance Coal discriminated against him on the basis of

sex, subjected him to a hostile work environment, and retaliated against him. Prusaczyk

received a Notice of Right to Sue from the EEOC on October 21, 2019.

        On January 17, 2020, Prusaczyk timely filed this action within 90 days of receipt of the

Notice of Right to Sue (Doc. 35-1). At the time of filing his original complaint, Prusaczyk had

yet to receive a Notice of Right to Sue from the IDHR. On April 7, 2020, the IDHR issued an

Order of Administrative Dismissal pursuant to 775 ILL. COMP. STAT. § 5/7-109.1 (Doc. 45-1).

        On May 12, 2020, Prusaczyk filed an Amended Complaint asserting five counts

against Defendants. Count I is a claim against all Defendants for sexual harassment under

Title VII for subjecting Prusaczyk to a hostile work environment and retaliation for reporting

sexual harassment. Count II is a claim against all Defendants for gender discrimination and

sexual harassment under the Illinois Human Rights Act. In Count III, Prusaczyk alleges state

                                          Page 2 of 9
    Case 3:20-cv-00073-NJR Document 49 Filed 10/08/20 Page 3 of 9 Page ID #186


law assault and battery against all Defendants related to Woodring’s offensive and harmful

physical contact. Count IV alleges negligent retention against Hamilton Coal and Alliance

Coal for retaining Woodring as an employee despite their knowledge that he was unfit for

his position. Finally, in Count V, Prusaczyk alleges a claim under the Gender Violence Act,

740 ILL. COMP. STAT. § 82, against Woodring. 1

                                                   DISCUSSION

I.         Count I – Title VII Claim Against Defendant Woodring

          Woodring first moves to dismiss Count I of the Amended Complaint for failure to

state a claim. Woodring argues that, while Count I alleges a claim for sexual harassment

against him under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq., only an

employer can be liable for workplace sexual harassment under Title VII. Thus, Woodring is

not a proper party under Count I. Prusaczyk concedes that Woodring is not a proper

defendant under Count I (Doc. 45 at p. 2); thus, his claims against Woodring in Count I will

be dismissed.

II.        Count II – IHRA Claim Against All Defendants

          All Defendants argue that Prusaczyk’s IHRA claim in Count II should be dismissed

because he failed to exhaust his administrative remedies before filing suit (Docs. 37, 38).

Defendants assert that the IHRA sets forth specific prerequisites to filing a civil action seeking

relief under the Act, and that Prusaczyk failed to follow the required steps. Woodring

additionally argues that the IHRA does not provide for personal liability of employees, so

the IHRA claim against him must be dismissed.

          The IHRA provides the exclusive remedy for human rights violations under the Act.




1   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

                                                   Page 3 of 9
 Case 3:20-cv-00073-NJR Document 49 Filed 10/08/20 Page 4 of 9 Page ID #187


Vroman v. Round Lake Area Sch.-Dist., No. 15 C 2013, 2015 WL 7273108, at *2 (N.D. Ill. Nov. 18,

2015). “Except by way of administrative review, the courts . . . have no jurisdiction to grant

relief for violations of the policies embodied in the Illinois Human Rights Act.” Armstrong v.

Freeman United Coal Min. Co., 446 N.E.2d 296, 298 (Ill. App. Ct. 1983); Flaherty v. Gas Research

Inst., 31 F.3d 451, 458–59 (7th Cir. 1994) (“Indeed, the Act states that ‘courts have no

jurisdiction to hear independent actions for civil rights violations.’”).

       Under the IHRA, a complainant must first exhaust the IDHR’s administrative

procedures before he may bring suit. Baranowska v. Intertek Testing Servs. NA, Inc., No. 19 C

6844, 2020 WL 1701860, at *2 (N.D. Ill. Apr. 8, 2020). Generally, the complainant may file a

civil suit after receiving a final report from the IDHR or if the IDHR fails to issue a report

within one year after the charge is filed. Id. (citing 775 ILL. COMP. STAT. § 5/7A-102(D), (G)).

A complainant may also “opt-out” of the IDHR’s investigation by submitting a written

request within 60 days of receiving notice of the right to do so. 775 ILL. COMP. STAT. § 5/7A-

102(B), (C-1).

       When a complainant files a charge of discrimination with both the EEOC and the

IDHR, the IHRA provides a different set of procedures. Baranowska, No. 19 C 6844, 2020 WL

1701860, at *2. “If the EEOC investigates the charge first, the IDHR takes no action on the

charge—and the one-year period for the IDHR to investigate is tolled—until the complainant

notifies it of the EEOC’s determination.” Id. (citing 775 ILL COMP. STAT. § 5/7A-102(A-1)(1)).

The complainant must submit a copy of the EEOC’s determination within 30 days after

service of the determination by the EEOC on complainant. 775 ILL. COMP. STAT. § 5/7A-102(A-

1)(1)(iv). Once the complainant timely notifies the IDHR that the EEOC has issued a notice of

a right to sue, the IDHR notifies the parties within 10 business days that it “will adopt the

EEOC’s determination” unless the complainant requests in writing within 35 days after

                                          Page 4 of 9
 Case 3:20-cv-00073-NJR Document 49 Filed 10/08/20 Page 5 of 9 Page ID #188


receipt of the notice that the IDHR review the EEOC’s determination. 775 ILL. COMP. STAT. §

5/7A-102(A-1)(3).

       When determining whether Prusaczyk exhausted his administrative remedies under

the IHRA, the Court considers the allegations in the Complaint as well as the relevant IDHR

and EEOC records. Baranowska v. Intertek Testing Servs. NA, Inc., No. 19 C 6844, 2020 WL

1701860, at *2 (N.D. Ill. Apr. 8, 2020). If the documents show a failure to exhaust, then

dismissal of the IHRA claims is appropriate under Rule 12(b)(6). Id.

       Here, Defendants argue that the IDHR provided notice to Prusaczyk of his right to

opt out of the IDHR’s investigation of his IHRA charge by letter dated April 18, 2019. Yet,

Prusaczyk did opt out within the required time period. As a result, the IDHR proceeded with

the administrative process, and Defendants were obligated to participate in that

administrative process. Defendants argue Prusaczyk should not now be permitted to evade

the procedural exhaustion requirements.

       Defendants also contend that Prusaczyk could have provided the IDHR with a copy

of his EEOC Right to Sue letter within 30 days of receiving it in order to preserve his rights

under the IHRA. Prusaczyk received the EEOC’s Right to Sue Letter on or about October 21,

2019. Because he did not notify the IDHR of the EEOC’s determination, he did not exhaust

his administrative remedies as to his IHRA claim, and it must be dismissed.

       In response, Prusaczyk argues that the IDHR administratively dismissed the matter

and informed him of his right pursuant to Section 7-109.1 of the IHRA to “commence a civil

action in the appropriate circuit court or other appropriate court of competent jurisdiction.”

Prusaczyk states that he asked several times for the investigation to continue and agreed to

mediation, but it was Defendants who cut off all communication or participation in the

process. The dismissal was finally granted, Prusaczyk explains, because he chose not to agree

                                        Page 5 of 9
 Case 3:20-cv-00073-NJR Document 49 Filed 10/08/20 Page 6 of 9 Page ID #189


to a continuation of the investigation process past the time limits placed upon the IDHR and

instead chose to commence litigation.

       True, the IHRA allows the IDHR to administratively close a pending charge “if the

issues which are the basis of the charge are being litigated in a State or federal court

proceeding.” 775 ILL. COMP. STAT. § 5/7–109.1. The administrative closing of a charge by the

IDHR, however, is not a final order, nor does it constitute an exhaustion of administrative

remedies. Falco v. Office Elecs., Inc., No. 97 C 4170, 1997 WL 587660, at *2 (N.D. Ill. Sept. 17,

1997). “A plaintiff cannot file suit in federal court and then, when the IDHR closes her charge

precisely because she filed suit in federal court, argue that she has exhausted all

administrative remedies.” Id.

       In Ibrahim v. Holidays Inn, Inc., the court granted a motion to dismiss on the basis of

the plaintiff’s failure to exhaust administrative remedies even after the plaintiff produced a

letter from the IDHR indicating that a charge had been administratively closed pursuant to §

7-109.1. Ibrahim v. Holidays Inn, Inc., No. 95 C 4316, 1996 WL 199743, at *5–6 (N.D. Ill. Apr. 23,

1996). The plaintiff argued the letter showed she had exhausted her administrative remedies

under the Act and was a final order from the IDHR, so she was then entitled to a trial on her

IHRA claims. Id. at *6. The court disagreed, reasoning that the letter failed to show plaintiff

exhausted her administrative remedies or that what she received was a final order. Id.

Instead, the court found that, under the plaintiff’s view, an aggrieved party could circumvent

the IHRA by filing a complaint in court and then receive an administrative closure based on

that case under § 5/7-109.1, undermining the Act’s comprehensive scheme and

administrative remedies. Id.

       Here, Prusaczyk filed his charge of discrimination with both the EEOC and the IDHR

(Doc. 35 at ¶ 10). He did not, however, opt out of the IDHR’s investigation of his IHRA charge

                                          Page 6 of 9
 Case 3:20-cv-00073-NJR Document 49 Filed 10/08/20 Page 7 of 9 Page ID #190


or timely notify the IDHR of the EEOC’s determination on his charge of discrimination as

required by the IHRA. Moreover, the IDHR’s Order of Administrative Dismissal specifically

states that Prusaczyk’s charge was “Administratively Dismissed” because the “[c]harging

party has initiated litigation for the purpose of seeking final relief in a State or federal court .

. . ; and [a] final decision on the merits in that litigation . . . would preclude the charging party

from bringing another action based on the charge.”

       Because Prusaczyk did not follow the Act’s procedural scheme and never received a

final order from the IDHR, the Court finds that he did not exhaust his administrative

remedies. Accordingly, his IHRA claim in Count II must be dismissed.

       Contrary to Woodring’s argument, however, the Court will not dismiss Count V.

Woodring lumps Prusaczyk’s claim in Count V with his claims in Count II and asserts they

all fall under the IHRA. That’s not correct. In Count V, Prusaczyk asserts a claim against

Woodring under the Illinois Gender Violence Act, 740 ILL. COMP. STAT. § 82. The Gender

Violence Act establishes legal duties separate from those created by the IHRA. Vince v. Illinois

Cent. Sch. Bus, LLC, No. 09 C 5360, 2011 WL 578832, at *17 (N.D. Ill. Feb. 9, 2011). Thus,

Woodring has presented the Court with no basis to dismiss Count V.

III.   Count III – Assault and Battery Against Defendant Woodring

       Woodring finally argues that the Court should decline to exercise supplemental

jurisdiction over Prusaczyk’s Illinois state law assault and battery claim against him.

Woodring argues that requiring him to participate in complex and expensive federal

litigation on the basis of a state law tort claim would be a waste of the parties’ time and the

Court’s judicial resources. It also would unnecessarily complicate the case and confuse a jury.

       Under 28 U.S.C. § 1367(a), a federal court may exercise supplemental jurisdiction

when one matter is “so related to claims in the action within such original jurisdiction that

                                           Page 7 of 9
 Case 3:20-cv-00073-NJR Document 49 Filed 10/08/20 Page 8 of 9 Page ID #191


they form part of the same case or controversy.” The Court may decline to exercise

supplemental jurisdiction under § 1367(c) if: (1) the claim raises a novel or complex issue of

State law; (2) the claim substantially predominates over the claim or claims over which the

district court has original jurisdiction; (3) the district court has dismissed all claims over

which it has original jurisdiction; or (4) other compelling reasons for declining jurisdiction.

Williams Elecs. Games, Inc. v. Garrity, 479 F.3d 904, 906 (7th Cir. 2007).

       Here, Prusaczyk’s assault and battery claim against Woodring is so related to the Title

VII claim that it forms part of the same case or controversy. Indeed, Woodring’s alleged

conduct that forms the basis for the assault and battery claim is the same conduct that

Defendants allegedly ignored and retaliated against Prusaczyk for reporting, leading to the

Title VII claim. Furthermore, the Court finds no reason to decline to exercise supplemental

jurisdiction. The assault and battery claim does not present any novel or complex area of state

law, nor does it substantially predominate over Prusaczyk’s Title VII claims. And while there

are no claims against Woodring over which this Court has original jurisdiction, as argued by

Prusaczyk, the facts underlying the assault and battery claim in Count III lie at the heart of

this controversy. To require the claims to be tried separately would make no sense logically

or from the standpoint of judicial efficiency. Accordingly, the Court will exercise

supplemental jurisdiction over Prusaczyk’s claim in Count III for assault and battery against

Woodring.

                                          CONCLUSION

       For these reasons, the Motion to Dismiss filed by Defendant Ike Woodring (Doc. 37)

is GRANTED in part and DENIED in part. Counts I and II are DISMISSED as to Defendant

Woodring.




                                           Page 8 of 9
 Case 3:20-cv-00073-NJR Document 49 Filed 10/08/20 Page 9 of 9 Page ID #192


      The Motion to Dismiss filed by Defendants Hamilton County Coal, LLC, and Alliance

Coal, LLC (Doc. 38), is GRANTED. Count II is DISMISSED as to Defendants Hamilton Coal

and Alliance Coal.

      This case shall now proceed on Count I against Defendants Hamilton Coal and

Alliance Coal, Count III against all Defendants, Count IV against Defendants Hamilton Coal

and Alliance Coal, and Count V against Defendant Woodring.

      IT IS SO ORDERED.

      DATED: October 8, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                       Page 9 of 9
